On Petition to Rehear.
The guardian of the two minor children of deceased has submitted a strong petition to rehear. As a result, this Court has found it necessary to make a rather close re-examination of its opinion in the light of the law and facts applicable to the question presented.
*401It is difficult to discuss tlie merits of the question without repeating much of that which was said in the opinion heretofore announced. In order to avoid as much repetition as we can, an attempt will be made to approach the question in a manner different from that in which the Court originally approached it. Preliminary to such an attempt, however, it seems appropriate to observe that the petitioner guardian has placed upon the opinion now under attack an interpretation which the Court did not intend. Maybe the language selected by the writer for the Court of that opinion was not as clear as it should have been.
It is said in the petition to rehear — and much importance is placed upon it — that this Court used “the theory of ‘intent’ as a substitute for proof”. We did not so intend. There was a stipulation put into the record in lieu of proof. This Court observed that “there is no escape from the conclusion that the facts stipulated are some evidence of that proportion”, meaning the proportion to which each of the beneficiaries are entitled. Now unless this is an erroneous statement, the conclusion originally reached is correct.
It is necessary to again call attention to the fact that the damages sought in this case were those to which the widow .and children were entitled under the terms of the Federal Employers ’ Liability Act. Those damages under that act are to be measured by the loss which each of these parties sustained by reason of the death of this husband and father of these two minor children. Nashville, C. & St. L. Ry. v. Anderson, 134 Tenn. 666, 185 S. W. 677, is strongly relied upon by the petition to rehear. Attention is called to the fact that in that ease the railroad did not concede that any loss had been sustained *402by the widow and children. In that respect, the Anderson case differs from the case at bar.
In the case at bar the Railroad admitted by its conduct that the loss sustained by all the beneficiaries of this deceased was $11,500. That admission is implicit in the fact that it agreed to pay that much. It had no liability other than for such pecuniary loss as these beneficiaries had sustained. Moreover, the Trial Court, in approving a settlement for that amount, found that it was “fair and proper”. Since the proceedings were solely under the Federal Employers’ Liability Act, wherein it was fair and proper to pay the amount, and only the amount, of the pecuniary loss suffered by the beneficiaries, it seems to follow necessarily that we have an adjudication in this case that the pecuniary loss to these beneficiaries as a whole was $11,500. What other meaning could be placed upon the adjudication that the amount paid in a suit being maintained solely under the Federal Employers’ Liability A,ct was a “fair and proper” amount?
Here then is an adjudication that the total pecuniary loss suffered as a whole by the widow and two minor children on account of the death of Raymond R. Oakley is $11,500. The sole remaining question is whether there is any proof as to the proportionate amount of this total sum, after expenses are deducted, to which each is entitled by the pecuniary loss suffered by each.
A loss suffered by the widow was the right of support from this husband during their natural joint lives shown by the stipulation to be 19.03 years. A loss suffered by each of the two minor children was the right of support from this father during their respective minorities, being 5.5 and 4 years respectively, as shown by the stipulation.
Other than as just above stated, no other pecuniary *403losses were shown. So, the fund adjudicated as the “fair and proper” amount for the total loss of all must be. proportioned between them on the basis of the number of years each was entitled to support from the deceased. It was so proportioned in this Court’s opinion heretofore rendered. Upon a close reconsideration of the matter, and notwithstanding its deference for the opinion of the Trial Judg’e and of counsel for petitioner, this Court thinks its action was correct.
The petition to rehear will be denied.